Exhibit 26(e)(2): FundAllocation of Premium Payments Form Life FUND ALLOCATION OF PREMIUM PAYMENTS Security Life of Denver Insurance Company, Denver, CO A member of the ING family of companies ING Logo ING Customer Service Center: PO Box 5065, Minot, ND 58702-5065 Your future. Made easier. ® Product Policy Number/List Bill Number A. PREMIUM ALLOCATION Initial or Future Premium Allocations: Current investment allocations remain the same. See Section D for Investment Transfer Request. Premium Allocation: Please allocate your premium among the investment options of the Separate Account and/or to the Guaranteed Interest Division. Please use whole number percentages for each division/option elected. You must allocate at least 1% of your premium allocation to each division/option in which you elect to invest. The total must equal 100%. For all premium allocation rules, please refer to the prospectuses. CA Residents age 60 and older: Unless you tell us otherwise, during the 30 day free look period we allocate your initial net premium to the money market investment option. At the end of the free look period, we automatically reallocate your policy value among the various investment options according to the allocation instructions on this form. For more information, please see your policy and prospectus, ask your representative or contact the ING Customer Service Center. % Guaranteed Interest Division 1 American Funds Insurance Series % ING Retirement Moderate Growth - Class I (RMG) % American Growth - Class 2 (AFR) % ING Retirement Moderate - Class I (RMP) % American Growth-Income - Class 2 (AFG) % ING T. Rowe Price Capital Appreciation - Class I (GFM) % American International - Class 2 (AFI) % ING T. Rowe Price Equity Income - Class I (TEI) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price International Stock - Class I (MIO) % BlackRock Global Allocation V.I. - Class III (BGA) % ING U.S. Stock Index - Class I (ISP) Fidelity ® Variable Insurance Products % ING Van Kampen Growth and Income - Class S (GRD) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % ING Wells Fargo Health Care - Class I (EHS) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 ING Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % ING Baron Small Cap Growth - Class I (BSC) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % ING Columbia Small Cap Value - Class I (CSI) ING Balanced Portfolio, Inc. % ING Global Bond - Class S (OSI) % ING Balanced - Class I (VBI) % ING JPMorgan Mid Cap Value - Class I (MCV) ING Intermediate Bond Portfolio % ING Oppenheimer Global - Class I (GGP) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Class I (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % ING Artio Foreign - Class I (JBF) % ING UBS U.S. Large Cap Equity - Class I (ULI) % ING BlackRock Large Cap Growth - Class I (GFG) % ING Van Kampen Comstock - Class I (VKC) % ING Clarion Global Real Estate - Class S (IGT) % ING Van Kampen Equity and Income - Class I (UTA) % ING DFA Global Allocation - Class I (DGA) ING Variable Funds % ING DFA World Equity - Class I (IFO) % ING Growth and Income - Class I (GIP) % ING FMR SM Diversified Mid Cap - Class I (FDI) ING Variable Portfolios, Inc. % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus LargeCap - Class I (IPL) % ING Global Resources - Class I (IHA) % ING Index Plus MidCap - Class I (IPM) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Index Plus SmallCap - Class I (IPS) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING International Index - Class S (III) % ING Large Cap Growth - Class I (EOP) % ING Russell Large Cap Growth Index - Class I (IRC) % ING Limited Maturity Bond - Class S (ILM) % ING Russell Large Cap Index - Class I (IRI) % ING Liquid Assets - Class I (ILP) 4 % ING Russell Large Cap Value Index - Class I (IRV) % ING Liquid Assets - Class S (ILA) 5 % ING Russell Mid Cap Growth Index - Class I (IRM) % ING Marsico Growth - Class I (IMG) % ING Russell Small Cap Index - Class I (IRS) % ING MFS Total Return - Class I (IMT) % ING Small Company - Class S (ISS) % ING MFS Utilities - Class S (MUP) % ING U.S. Bond Index - Class I (ILB) % ING PIMCO Total Return Bond - Class I (IPC) ING Variable Products Trust % ING Pioneer Fund - Class I (PFS) % ING SmallCap Opportunities - Class I (NIG) % ING Pioneer Mid Cap Value - Class I (PMV) Neuberger Berman Advisers Management Trust % ING Retirement Growth - Class I (RGI) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Designated Deduction Option: You may designate one investment option from which you want charges taken. If no investment option is designated or there is insufficient value in the option, charges will be deducted in proportion to the value invested in each investment option on the date of the charge. Investment Option Name Page 1 of 6 (Note: Signature required on last page.) Order #139191 01/24/2011 Product Policy Number/List Bill Number B. AUTOMATIC REBALANCING OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts or Guaranteed Interest Division.) Complete allocation below: F Initiate Automatic Rebalancing F Change Automatic Rebalancing % Guaranteed Interest Division 1 American Funds Insurance Series % ING Retirement Moderate Growth - Class I (RMG) % American Growth - Class 2 (AFR) % ING Retirement Moderate - Class I (RMP) % American Growth-Income - Class 2 (AFG) % ING T. Rowe Price Capital Appreciation - Class I (GFM) % American International - Class 2 (AFI) % ING T. Rowe Price Equity Income - Class I (TEI) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price International Stock - Class I (MIO) % BlackRock Global Allocation V.I. - Class III (BGA) % ING U.S. Stock Index - Class I (ISP) Fidelity ® Variable Insurance Products % ING Van Kampen Growth and Income - Class S (GRD) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % ING Wells Fargo Health Care - Class I (EHS) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 ING Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % ING Baron Small Cap Growth - Class I (BSC) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % ING Columbia Small Cap Value - Class I (CSI) ING Balanced Portfolio, Inc. % ING Global Bond - Class S (OSI) % ING Balanced - Class I (VBI) % ING JPMorgan Mid Cap Value - Class I (MCV) ING Intermediate Bond Portfolio % ING Oppenheimer Global - Class I (GGP) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Class I (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % ING Artio Foreign - Class I (JBF) % ING UBS U.S. Large Cap Equity - Class I (ULI) % ING BlackRock Large Cap Growth - Class I (GFG) % ING Van Kampen Comstock - Class I (VKC) % ING Clarion Global Real Estate - Class S (IGT) % ING Van Kampen Equity and Income - Class I (UTA) % ING DFA Global Allocation - Class I (DGA) ING Variable Funds % ING DFA World Equity - Class I (IFO) % ING Growth and Income - Class I (GIP) % ING FMR SM Diversified Mid Cap - Class I (FDI) ING Variable Portfolios, Inc. % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus LargeCap - Class I (IPL) % ING Global Resources - Class I (IHA) % ING Index Plus MidCap - Class I (IPM) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Index Plus SmallCap - Class I (IPS) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING International Index - Class S (III) % ING Large Cap Growth - Class I (EOP) % ING Russell Large Cap Growth Index - Class I (IRC) % ING Limited Maturity Bond - Class S (ILM) % ING Russell Large Cap Index - Class I (IRI) % ING Liquid Assets - Class I (ILP) 4 % ING Russell Large Cap Value Index - Class I (IRV) % ING Liquid Assets - Class S (ILA) 5 % ING Russell Mid Cap Growth Index - Class I (IRM) % ING Marsico Growth - Class I (IMG) % ING Russell Small Cap Index - Class I (IRS) % ING MFS Total Return - Class I (IMT) % ING Small Company - Class S (ISS) % ING MFS Utilities - Class S (MUP) % ING U.S. Bond Index - Class I (ILB) % ING PIMCO Total Return Bond - Class I (IPC) ING Variable Products Trust % ING Pioneer Fund - Class I (PFS) % ING SmallCap Opportunities - Class I (NIG) % ING Pioneer Mid Cap Value - Class I (PMV) Neuberger Berman Advisers Management Trust % ING Retirement Growth - Class I (RGI) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Frequency and Date of Automatic Rebalancing (If no options are marked, frequency will be quarterly and/or date will be last valuation of calendar period.) Frequency: F Monthly F Quarterly F Semi-annually F Annually Date: F Policy Processing Date: Date on which processing will occur based on frequency selected beginning F Last Valuation Date of Calendar Period F Specific Date of each Period beginning Terminate an Existing Automatic Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139191 01/24/2011 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from: F ING Liquid Assets Portfolio F ING Limited Maturity Bond Portfolio American Funds Insurance Series $ or % American Growth - Class 2 (AFR) $ or % American Growth-Income - Class 2 (AFG) $ or % American International - Class 2 (AFI) BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 $ or % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 $ or % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 ING Balanced Portfolio, Inc. $ or % ING Balanced - Class I (VBI) ING Intermediate Bond Portfolio $ or % ING Intermediate Bond - Class I (VPB) ING Investors Trust $ or % ING Artio Foreign - Class I (JBF) $ or % ING BlackRock Large Cap Growth - Class I (GFG) $ or % ING Clarion Global Real Estate - Class S (IGT) $ or % ING DFA Global Allocation - Class I (DGA) $ or % ING DFA World Equity - Class I (IFO) $ or % ING FMR SM Diversified Mid Cap - Class I (FDI) $ or % ING Franklin Templeton Founding Strategy - Class I (IFT) $ or % ING Global Resources - Class I (IHA) $ or % ING JPMorgan Emerging Markets Equity - Class I (JEI) $ or % ING JPMorgan Small Cap Core Equity - Class I (IJS) $ or % ING Large Cap Growth - Class I (EOP) $ or % ING Limited Maturity Bond - Class S (ILM) $ or % ING Liquid Assets - Class I (ILP) 4 $ or % ING Liquid Assets - Class S (ILA) 5 $ or % ING Marsico Growth - Class I (IMG) $ or % ING MFS Total Return - Class I (IMT) $ or % ING MFS Utilities - Class S (MUP) $ or % ING PIMCO Total Return Bond - Class I (IPC) $ or % ING Pioneer Fund - Class I (PFS) $ or % ING Pioneer Mid Cap Value - Class I (PMV) $ or % ING Retirement Growth - Class I (RGI) $ or % ING Retirement Moderate Growth - Class I (RMG) $ or % ING Retirement Moderate - Class I (RMP) $ or % ING T. Rowe Price Capital Appreciation - Class I (GFM) (DOLLAR COST AVERAGING OPTION - Continued on next page) Page 3 of 6 (Note: Signature required on last page.) Order #139191 01/24/2011 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Continued) $ or % ING T. Rowe Price Equity Income - Class I (TEI) $ or % ING T. Rowe Price International Stock - Class I (MIO) $ or % ING U.S. Stock Index - Class I (ISP) $ or % ING Van Kampen Growth and Income - Class S (GRD) $ or % ING Wells Fargo Health Care - Class I (EHS) ING Partners, Inc. $ or % ING Baron Small Cap Growth - Class I (BSC) $ or % ING Columbia Small Cap Value - Class I (CSI) $ or % ING Global Bond - Class S (OSI) $ or % ING JPMorgan Mid Cap Value - Class I (MCV) $ or % ING Oppenheimer Global - Class I (GGP) $ or % ING Pioneer High Yield - Class I (PHP) $ or % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % ING UBS U.S. Large Cap Equity - Class I (ULI) $ or % ING Van Kampen Comstock - Class I (VKC) $ or % ING Van Kampen Equity and Income - Class I (UTA) ING Variable Funds $ or % ING Growth and Income - Class I (GIP) ING Variable Portfolios, Inc. $ or % ING Index Plus LargeCap - Class I (IPL) $ or % ING Index Plus MidCap - Class I (IPM) $ or % ING Index Plus SmallCap - Class I (IPS) $ or % ING International Index - Class S (III) $ or % ING Russell Large Cap Growth Index - Class I (IRC) $ or % ING Russell Large Cap Index - Class I (IRI) $ or % ING Russell Large Cap Value Index - Class I (IRV) $ or % ING Russell Mid Cap Growth Index - Class I (IRM) $ or % ING Russell Small Cap Index - Class I (IRS) $ or % ING Small Company - Class S (ISS) $ or % ING U.S. Bond Index - Class I (ILB) ING Variable Products Trust $ or % ING SmallCap Opportunities - Class I (NIG) Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Frequency and Date of Dollar Cost Averaging (If no options are marked, frequency will be monthly and/or date will be policy processing date.) Frequency : F Monthly F Quarterly F Semi-annually F Annually Date : F Policy Processing Date: Date on which processing will occur based on frequency selected beginning F Specific Date of each Period beginning Terminate an Existing Dollar Cost Averaging Service F Terminate Dollar Cost Averaging on F Terminate Dollar Cost Averaging when investment option from which money is being transferred reaches $ F Please terminate my Dollar Cost Averaging Service immediately. (initial here) Page 4 of 6 (Note: Signature required on last page.) Order #139191 01/24/2011 Product Policy Number/List Bill Number D. INVESTMENT TRANSFER REQUEST F Current Investment Only F Current and Future Investments (If no box is checked, Current Investment Only is assumed.) If no information is provided in the Transfer From column, we will assume that all amounts currently allocated to the investment options, excluding amounts allocated to the Guaranteed Interest Division, will be reallocated as requested in the Transfer To column. Funds that are closed to new assets are indicated with "N/A" in the "Transfer To" column. Transfer From Investment Option Transfer To $ or % Guaranteed Interest Division 1 $ or % American Funds Insurance Series $ or % American Growth - Class 2 (AFR) $ or % $ or % American Growth-Income - Class 2 (AFG) $ or % $ or % American International - Class 2 (AFI) $ or % BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) $ or % Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 $ or % $ or % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 $ or % $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 $ or % $ or % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 $ or % $ or % Fidelity ® VIP Investment Grade Bond - Initial Class (FIG) 6 N/A ING Balanced Portfolio, Inc. $ or % ING Balanced - Class I (VBI) $ or % ING Intermediate Bond Portfolio $ or % ING Intermediate Bond - Class I (VPB) $ or % ING Investors Trust $ or % ING Artio Foreign - Class I (JBF) $ or % $ or % ING BlackRock Large Cap Growth - Class I (GFG) $ or % $ or % ING Clarion Global Real Estate - Class S (IGT) $ or % $ or % ING Clarion Real Estate - Class I (IVK) 7 N/A $ or % ING DFA Global Allocation - Class I (DGA) $ or % $ or % ING DFA World Equity - Class I (IFO) $ or % $ or % ING FMR SM Diversified Mid Cap - Class I (FDI) $ or % $ or % ING Franklin Templeton Founding Strategy - Class I (IFT) $ or % $ or % ING Global Resources - Class I (IHA) $ or % $ or % ING JPMorgan Emerging Markets Equity - Class I (JEI) $ or % $ or % ING JPMorgan Small Cap Core Equity - Class I (IJS) $ or % $ or % ING Large Cap Growth - Class I (EOP) $ or % $ or % ING Large Cap Value - Class I (PEP) 6 N/A $ or % ING Limited Maturity Bond - Class S (ILM) $ or % $ or % ING Liquid Assets - Class I (ILP) 4 $ or % $ or % ING Liquid Assets - Class S (ILA) 5 $ or % $ or % ING Marsico Growth - Class I (IMG) $ or % $ or % ING MFS Total Return - Class I (IMT) $ or % $ or % ING MFS Utilities - Class S (MUP) $ or % $ or % ING PIMCO Total Return Bond - Class I (IPC) $ or % $ or % ING Pioneer Fund - Class I (PFS) $ or % $ or % ING Pioneer Mid Cap Value - Class I (PMV) $ or % $ or % ING Retirement Growth - Class I (RGI) $ or % $ or % ING Retirement Moderate Growth - Class I (RMG) $ or % $ or % ING Retirement Moderate - Class I (RMP) $ or % $ or % ING T. Rowe Price Capital Appreciation - Class I (GFM) $ or % $ or % ING T. Rowe Price Equity Income - Class I (TEI) $ or % $ or % ING T. Rowe Price International Stock - Class I (MIO) $ or % $ or % ING U.S. Stock Index - Class I (ISP) $ or % $ or % ING Van Kampen Growth and Income - Class S (GRD) $ or % $ or % ING Wells Fargo Health Care - Class I (EHS) $ or % ING Partners, Inc. $ or % ING American Century Small-Mid Cap Value - Class I (SCV) 6 N/A $ or % ING Baron Small Cap Growth - Class I (BSC) $ or % $ or % ING Columbia Small Cap Value - Class I (CSI) $ or % $ or % ING Global Bond - Class S (OSI) $ or % $ or % ING JPMorgan Mid Cap Value - Class I (MCV) $ or % (INVESTMENT TRANSFER REQUEST - Continued on next page) Page 5 of 6 (Note: Signature required on last page.) Order #139191 01/24/2011 D. INVESTMENT TRANSFER REQUEST (Continued) Transfer From Investment Option Transfer To $ or % ING Oppenheimer Global - Class I (GGP) $ or % $ or % ING PIMCO Total Return - Class I (PTR) 8 N/A $ or % ING Pioneer High Yield - Class I (PHP) $ or % $ or % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % $ or % ING UBS U.S. Large Cap Equity - Class I (ULI) $ or % $ or % ING Van Kampen Comstock - Class I (VKC) $ or % $ or % ING Van Kampen Equity and Income - Class I (UTA) $ or % ING Strategic Allocation Portfolio $ or % ING Strategic Allocation Conservative - Class I (SAI) 6 N/A $ or % ING Strategic Allocation Growth - Class I (SAG) 6 N/A $ or % ING Strategic Allocation Moderate - Class I (SAB) 6 N/A ING Variable Funds $ or % ING Growth and Income - Class I (GIP) $ or % ING Variable Portfolios, Inc. $ or % ING Index Plus LargeCap - Class I (IPL) $ or % $ or % ING Index Plus MidCap - Class I (IPM) $ or % $ or % ING Index Plus SmallCap - Class I (IPS) $ or % $ or % ING International Index - Class S (III) $ or % $ or % ING Russell Large Cap Growth Index - Class I (IRC) $ or % $ or % ING Russell Large Cap Index - Class I (IRI) $ or % $ or % ING Russell Large Cap Value Index - Class I (IRV) $ or % $ or % ING Russell Mid Cap Growth Index - Class I (IRM) $ or % $ or % ING Russell Small Cap Index - Class I (IRS) $ or % $ or % ING Small Company - Class S (ISS) $ or % $ or % ING U.S. Bond Index - Class I (ILB) $ or % ING Variable Products Trust $ or % ING MidCap Opportunities - Class I (PMO) 6 N/A $ or % ING SmallCap Opportunities - Class I (NIG) $ or % Invesco Variable Insurance Funds $ or % Invesco V.I. Core Equity Fund - Series I (ACE) 6 N/A Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) $ or % Van Eck $ or % Van Eck VIP Global Hard Assets Fund (WHA) 9 N/A Endnotes 1 Transfers to and from the Guaranteed Interest Division have specific time and amount limitations. Please refer to your policy or prospectus for additional information. 2 Only available with Future Dimensions. 3 Not available with Future Dimensions. 4 Not available with Asset Accumulator, Asset Portfolio Manager, Corporate Benefits, ING Corporate VUL, ING SVUL-CV, ING VUL-CV, ING VUL-DB, ING VUL-ECV, Market Dimensions, Strategic Investor or Survivor Dimensions. 5 Not available with Estate Designer, FirstLine, FirstLine II, Future Dimensions, Strategic Advantage, Strategic Advantage II or Variable Survivorship. 6 Not available with ING Corporate VUL, ING SVUL-CV, ING VUL-CV, ING VUL-DB or ING VUL-ECV. 7 Only available with Future Dimensions, Market Dimensions and Survivor Dimensions. 8 Not available with ING SVUL-CV, ING VUL-DB or ING VUL-ECV. 9 Not available with Corporate Benefits, Future Dimensions, ING Corporate VUL, ING SVUL-CV, ING VUL-CV, ING VUL-DB, ING VUL-ECV, Market Dimensions or Survivor Dimensions. E. SIGNATURES (If Owner is a Corporation, Trust, or Partnership, signature and title of Officer is required.) I/We acknowledge that we have read and understand: 1. the terms and conditions listed in the instructions to this form and that we have received and read the Prospectus for this policy. 2. I/we can cancel or change any elections requested in Sections B and C above by sending written notice to the ING Customer Service Center before the next transfer date. 3. that Dollar Cost Averaging and Automatic Rebalancing will begin on the date specified only if the ING Customer Service Center has received and accepted this signed form before the date specified. Owner(s) Name Owner(s) Signature Date Registered Representative Name Registered Representative
